Dismissed and Memorandum Opinion filed October 18, 2007







Dismissed
and Memorandum Opinion filed October 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00533-CV
____________
 
JONATHAN QUICK, Appellant
 
V.
 
KIM KATONA, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 894925
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 13, 2007.  On October 9, 2007, appellant
filed a notice of nonsuit of his Aentire action against KIM KATONA@, which we construe to be a motion to
dismiss the appeal.  See Tex. R.
App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
18, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.